           Case 1:19-cv-01190-JKB Document 135 Filed 01/13/21 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

MARCO A. FERNANDEZ                                    *
           Plaintiff,
                                                      *
          v.                                                     CIVIL NO.: JKB-19-1190
                                                      *
RENTGROW, INC.
         Defendant.                                   *

   *           *       *      *       *       *       *      *       *       *       *      *       *

                                                  ORDER

          In accordance with the accompanying Memorandum Opinion, IT IS this 13th day of

January, 2021, ORDERED that:

   1. Defendant’s Motion to Compel Discovery (ECF 90 and 95 as redacted) is hereby

          GRANTED in part and DENIED in part;

               a. The Motion to Compel responses to the questions concerning (1) the amount of

                   damages Plaintiff is seeking for each of his claims and those of the putative class he

                   seeks to represent and (2) the reason why Plaintiff waited almost a month before

                   disputing his tenant screening report when he allegedly was experiencing emotional

                   distress are GRANTED.

           b. The Motion to Compel (3) the identity of a witness with suspected first-hand

                   knowledge regarding whether Plaintiff suffered emotional distress and if so, the

                   cause of such distress is DENIED.

   2. The Clerk shall transmit copies of the Memorandum Opinion and Order to counsel of

record.

                                                                   _________/s/_________________
                                                                   A. David Copperthite
                                                                   United States Magistrate Judge
